173 S.W.3d 644 (2005)
Aimee SIMON, Claimant/Appellant,
v.
GROOMINGDALES, INC., and Division of Employment Security, Respondents.
No. ED 86747.
Missouri Court of Appeals, Eastern District, Division Five.
October 11, 2005.
*645 Cynthia A. Quetsch, Jefferson City, MO, for respondent.
Aimee Simon, St. Louis, MO, pro se.
Groomingdales, Inc., St. Louis, MO, pro se.
GLENN A. NORTON, C.J.
Claimant Aimee Simon appeals the decision of the Labor and Industrial Relations Commission (Commission) regarding her unemployment benefits. Because we find Claimant is not aggrieved by the Commission's decision, we dismiss her appeal.
Claimant filed a claim for unemployment benefits, which Groomingdales, Inc. (Employer) protested. The deputy determined that Claimant was disqualified from receiving benefits. Claimant appealed that determination to the Appeals Tribunal, which reversed the deputy's determination and awarded Claimant unemployment benefits. Employer then appealed to the Commission, which affirmed the Appeals Tribunal's decision to award Claimant unemployment. Claimant has filed an appeal to this Court.
The respondent, Division of Employment Security, has filed a motion to dismiss the appeal, pointing out that Claimant prevailed in the litigation before the Commission and therefore, is not an aggrieved party entitled to an appeal. Claimant has failed to file a response.
Section 288.210, RSMo 2000, provides that "any party aggrieved" by a Commission's decision may appeal to the appropriate appellate court. A party is not aggrieved when the party receives all of the relief sought. Stelzer v. RWR Enterprises, Inc., 142 S.W.3d 214, 215 (Mo.App. E.D.2004). Claimant's notice of appeal indicates that she mistakenly believes that Employer won its appeal to the Commission. However, this is inaccurate. The record clearly shows that Claimant prevailed in Employer's appeal to the Commission and was awarded unemployment benefits. Because she received all the relief sought, she is not aggrieved by the Commission's decision.
The Division's motion is granted and the appeal is dismissed.
KATHIANNE KNAUP CRANE and BOOKER T. SHAW, JJ., concur.